PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
O'LEARY et al.
Application No. 16/244,052
Filed: 9 Jan 2019
For: MACROCYCLIC KETONE AS MALODOR COUNTERACTING INGREDIENT
:
:
:
:	DECISION ON PETITION
:
:
:

This is a sua sponte decision, withdrawing the holding of abandonment.

Background

On February 26, 2020, a final Office action was mailed, setting a three (3)-month shortened statutory period for reply. On August 19, 2020, a Notice of Appeal and the requisite fee were filed, accompanied by a petition for a three (3)-month extension of time and the fee therefor. On March 1, 2021, a request for continued examination (RCE) and the required fee were filed, accompanied by a submission under 37 CFR 1.114, the RCE fee, and a five (5)-month extension of time under 37 CFR 1.136(a). On March 8, 2021, a Notice of Abandonment was mailed, stating that the application was abandoned in view of the lack of a reply to the Office letter mailed February 26, 2020. 
 
The application file

On August 19, 2020, the Notice of Appeal and three (3)-month extension of time were filed in response to the final Office action of February 26, 2020. On March 1, 2021, the RCE and § 1.114 submission and five (5)-month extension of time were filed in response to the Notice of Appeal filed August 19, 2020.

Analysis and conclusion

The Office action mailed February 26, 2020, set a three (3)-month shortened statutory period for reply. Extensions of time were available. The Notice of Appeal filed August 19, 2020 with a three (3)-month extension of time was a timely and proper reply to the final Office action of February 26, 2020. The Notice of Appeal set a two (2)-month period for reply. Extensions of time were available. The RCE and submission under § 1.114 filed March 1, 2021 with a five (5)-month extension of time under 37 CFR 1.136(a) are a timely reply to the Notice of Appeal filed August 19, 2020. Therefore, a timely and proper reply has been filed in response to the final Office action mailed February 26, 2020.
WITHDRAWN. The notice of abandonment is vacated.

The application is referred to Technology Center Art Unit 1763 for further processing in due course.
 
Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET